DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4,15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 2,15 and 19, the claimed subject matter of “the at least multiple first heat exchange tubes are respectively arranged at Mth positions, M1=4n-3 …where n is a positive integer” renders the scope of the claim indefinite since N is an integer, M will also be an integer, it is not clear how a number represents a position of tubes and fins. It is not clear if the tubes and fins are arranged in rows and the numbers are the row order.  Regarding claims 4, 17 and 20, the claimed subject matter of “the at least multiple first heat exchange tubes in the set of first heat exchange tubes,… and the at least multiple fins in the set of fins are arranged in a row in the arrangement direction” renders the scope of the claim indefinite since it is not clear whether applicant is claiming that the first tubes, the second tubes and the fins are arranged in the same row or in different rows. 

       Claims 2-4,15-17 and 19-20 are further rejected as can be best understood by the examiner in which the number is the order of the position in any arrangement.  Furthermore, the rejected matter of claims 4, 17 and 20 are understood as the fins, the tubes can be arranged in any row arrangement.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchikawa et al. (US 6,595,272). Regarding claims 1, 14 and 18, Uchikawa discloses (figures 1,2 and 3) a dual air-conditioning system comprising  a heat exchanger comprising a set of first heat exchange tubes (111) for forming a first circuit (110) of the dual circuit air-conditioning system;  a set of second heat exchange tubes (121) for forming a second circuit (120) of the dual circuit air-conditioning system, the second circuit being different than the first circuit; and a set of fins (112,122), with at least multiple fins in the set of fins being in contact with at least multiple first heat exchange tubes in the set of first heat exchange tubes and at least multiple second heat exchange tubes in the set of second heat exchange tubes simultaneously.  (the fins (112,122) are in contact with both the tubes 111 and 112 at the same time)

.  Regarding claims 2, 15 and 19, Uchikawa discloses (figures 3 and figure A shown below)  that the at least one multiple first heat exchange tubes (111) in the set of first heat exchange tubes, the at least multiple second heat exchange tubes (121) in the set of second heat exchange tubes and the at least multiple fins (112,122) in the set of fins are arranged in an arrangement direction such that that at least multiple first heat exchange tubes (111) are respectively arranged at Mth position, M=4n-3 ( 1,5,9...); the at least multiple second heat exchange tubes (121) are respectively arranged at Mth positions, M=4n-1 (3,7,11…) and the at least multiple fins (112,122) are respective arranged at Nth positioned, N=2n (at 2,4,6…), wherein n is a positive integer (1,2,3….) 
Regarding claims 3 and 16, Uchikawa discloses (figures 3 and 4) that end of the at least multiple second heat exchanger tubes(121)  in the set of second heat exchange tubes project from the set of fins (112,122) in a thickness direction of the heat exchanger. (the thickness direction is considered to be a vertical direction shown in figure 3).
Regarding claims 4,17 and 20,  Uchikawa further discloses (figures 3 and A) that at least multiple first heat exchange tubes (111) in the set of first heat exchange tube, middle parts between two ends of the at least multiple second heat exchange tubes (121) in the set of second heat exchange tubes, and the at least multiple fins in the set of fins are arranged in a row in the arrangement direction. (see figures 1-3 and figure A, the tubes and fins are arranged in rows)

    PNG
    media_image1.png
    472
    804
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 3 with limitations shown.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okazawa et al. (US 2016/0003547) discloses a flat tube heat exchanger.
Iwasaki (US 2009/0301696A1) discloses a heat exchanger for vehicle.
Rionder et al. (US 2006/0249277A1) discloses (figure 7) a heat exchanger module. 
Lee et al. (US 2003/0066633A1) discloses a heat exchanger.
Sugimoto et al. (US 6,408,939) discloses a double heat exchanger. 
Avequin (US 2001/0040021A1) discloses a heat exchanger module. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763